Judgment, insofar as it imposes sentence, unanimously modified, on the law, and, as modified, affirmed, in accordance with the following memorandum: Attempted sexual abuse in the first degree is an E felony which was punishable, at the time of defendant’s conviction, by an indeterminate term of imprisonment of zero to four years (Penal Law, §§ 130.65,110.05, subd 6). Defendant’s sentence on his conviction for this crime is modified to a term of imprisonment of zero to four years to run concurrently with the other sentences imposed by the court. Defendant’s other assertions on this appeal are without merit. (Appeal from judgment of Supreme Court, Erie County, Den-man, J. — attempted sexual abuse, first degree, etc.) Present — Dillon, P. J., Simons, Hancock, Jr., Callahan and Doerr, JJ.